


110 HR 3695 IH: Freeze Private Contractors in Iraq

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3695
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Hall of New York
			 (for himself, Ms. Hooley,
			 Mr. McDermott,
			 Mr. Bishop of New York,
			 Mr. Johnson of Georgia,
			 Mr. Van Hollen, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit an increase in the number of private security
		  contractors performing security functions with respect to Operation Iraqi
		  Freedom.
	
	
		1.Short titleThis Act may be cited as the
			 Freeze Private Contractors in Iraq
			 Act.
		2.FindingsCongress finds the following:
			(1)The Committee on Oversight and Government
			 Reform of the House of Representatives found in a hearing on February 7, 2007
			 that private security contractors operating in Iraq had cost the Federal
			 Government almost $4,000,000,000.
			(2)In an April 2007
			 report, the Government Accountability Office found that military
			 commanders and contract oversight personnel do not receive sufficient training
			 to effectively manage contracts and contractors in Iraq.
			(3)Tens of thousands
			 of foreign private security contractors, many heavily armed, are working in
			 Iraq and are extremely unpopular among Iraqis.
			(4)During the course
			 of its military involvement in Iraq, the United States has for the first time
			 in its history depended on contractors to provide extensive security in a
			 hostile environment.
			(5)The extensive use
			 of contractors in Iraq has made it difficult to conduct proper oversight and
			 has significantly increased the risk of fraud, abuse, and preventable acts of
			 violence, and has outsourced protecting Americans in Iraq to private
			 companies.
			3.Prohibition on
			 increasing the number of private security contractors in IraqA covered agency may not enter into a
			 covered contract if the award of the contract would result in an increase in
			 the number of personnel performing security functions with respect to Operation
			 Iraqi Freedom under covered contracts with that agency greater than the number
			 of personnel performing such functions under such contracts with that agency on
			 September 1, 2007.
		4.DefinitionsIn this Act:
			(1)Covered
			 contractThe term covered contract means—
				(A)a prime contract
			 awarded by an agency, if the work to be performed under the contract includes
			 security functions;
				(B)a subcontract at
			 any tier under any prime contract awarded by an agency, if the work to be
			 performed under the subcontract includes security functions; or
				(C)a task order
			 issued under a task or delivery order contract entered into by an agency, if
			 the work to be performed under the task order includes security
			 functions.
				(2)Security
			 functionsThe term security functions, with
			 respect to activities carried out under a contract in a theater in which the
			 United States is engaged in a contingency operation, means—
				(A)any activities for
			 which personnel are allowed to carry weapons in the performance of the
			 contract;
				(B)the performance
			 of—
					(i)convoy
			 security;
					(ii)guarding vital
			 facilities and personnel; or
					(iii)tactical
			 security work; or
					(C)any other activity
			 in support of the contingency operation, as determined by the theater security
			 contract coordinating officer.
				(3)Covered
			 agencyThe term covered agency means any of the
			 following:
				(A)The Department of
			 State.
				(B)The Department of
			 Defense.
				(C)The United States
			 Agency for International Development.
				(4)Contingency
			 operationThe term contingency operation has the
			 meaning given the term in section 101(13) of title 10, United States
			 Code.
			
